t c summary opinion united_states tax_court claudia j dunn petitioner v commissioner of internal revenue respondent docket no 5131-01s filed date claudia j dunn pro_se rollin g thorley for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax - - court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner is subject_to the 10-percent additional tax under sec_72 on a distribution from a qualified_retirement_plan background petitioner resided in roseville california when the petition was filed prior to and during the year at issue petitioner worked as a registered nurse at some point during petitioner apparently became convinced from watching television that according to a recently enacted law early distributions from qualified_retirement_plans no longer were subject_to a 10-percent additional tax if the distributions were used to pay the taxpayer’s qualified_higher_education_expenses petitioner telephoned respondent’s assistance number and spoke with a representative as a result of her conversation with respondent’s representative petitioner had the impression that the information she had heard on television was correct before hearing about the new law petitioner had been considering continuing her education in order to advance her career as a nurse after speaking with respondent’s representative petitioner withdrew dollar_figure from a qualified_retirement_plan account at the lincoln national life_insurance_company petitioner received the entire distribution in petitioner included the distribution from her retirement_plan in her income_tax return for in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax respondent determined that the entire distribution from petitioner’s retirement_plan in is subject_to the additional tax under sec_72 discussion sec_72 imposes a 10-percent additional tax on distributions from qualified_retirement_plans sec_72 lists specified exceptions to the imposition of the 10-percent additional tax under the exception described in sec_72 be distributions to an individual from a qualified_retirement_plan generally are not subject_to the 10-percent additional tax to the extent the distributions do not exceed the individual’s gualified higher education expenses for the taxable_year qualified_higher_education_expenses include tuition fees books supplies and equipment required for enrollment or attendance of the taxpayer or the taxpayer’s spouse or child among others at an eligible_educational_institution sec_72 a e a under some circumstances qualified_higher_education_expenses also may include the costs of room and board however in the present case petitioner has failed to q4e- show that she satisfied the statutory requirements to deduct room and board sec_529 expressly limits room and board benefits to individuals who are eligible students as defined in sec_25a and satisfy specified additional requirements petitioner’s educational program at the university of phoenix commenced on date the student schedule listing provided by petitioner shows only two courses in role of the nurse practitioner a three-credit course held pincite p m each wednesday between date and date and advanced nursing theory also a three-credit course pincite p m on wednesdays from date to date petitioner has failed to substantiate that in she was an eligible_student as defined in sec_25a b carrying at least the normal full-time work load for the course of study the student is pursuing the record in this case shows that petitioner continued her full-time employment as a nurse throughout the year in issue and incurred no room and board expenses allocable to her education petitioner submitted into evidence a copy of a customer account history maintained by the university of phoenix which lists the invoice dates and the payment dates of petitioner’s transactions with the university of phoenix from date --- - to date the following transactions had invoice dates in payment method of payment invoice date payment_date dollar_figure check dollar_figure check dollar_figure check dollar_figure eft dollar_figure check dollar_figure kft petitioner made four payments to the university of phoenix in totaling dollar_figure petitioner also made two payments to the university of phoenix in for expenses that were incurred in the latter two expenses cannot be treated as qualified_higher_education_expenses for petitioner as a cash_method taxpayer is not entitled to accrue expenses under the cash_receipts_and_disbursements_method of accounting expenditures are to be deducted for the taxable_year in which actually made sec_1_446-1 income_tax regs see sec_446 sec_461 sec_1_461-1 income_tax regs petitioner’s higher education expenses for are limited to the qualified_higher_education_expenses that she actually paid during accordingly only dollar_figure of petitioner’s payments to the university of phoenix gualify as qualified_higher_education_expenses for petitioner mentioned that her daughter was a student but petitioner provided no information to indicate the amount of any expenses she may have incurred for the education of her daughter blectronic funds transfer during petitioner argues that it would be inequitable for the percent additional tax to apply to any part of the distribution from her retirement_plan in because it is unrealistic to expect a student to complete higher education in less than one year petitioner’s argument is misguided there is no requirement in either sec_72 or sec_529 that a taxpayer must complete a higher education within one year to avoid the sec_72 additional tax on early distributions from a qualified_retirement_plan a taxpayer-student can avoid the sec_72 tax simply by withdrawing during the year an amount less than or equal to the amount that the taxpayer pays for higher education expenses for that year in the present case petitioner explained that she withdrew dollar_figure from her qualified retirement account because she required funds to buy a car and to pay off bills in addition to paying amounts to the university of phoenix during on this record it is clear that petitioner did not withdraw the dollar_figure from her retirement account for education expenses but used the bulk of the amounts withdrawn for personal living_expenses petitioner further argues that the distribution should not be subject_to the 10-percent additional tax because she is entitled to rely on the advice of respondent’s representatives although we cannot be certain whether petitioner misunderstood the advice she received or whether erroneous advice was rendered that distinction does not make a difference in this case it is well established that respondent is not bound by an erroneous interpretation of the law by his agents or employees but must follow the statutes regulations and case law see 381_us_68 zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 54_tc_767 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
